Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,472,786; claims 1-16 of U.S. Patent No. 10,584,454; and claims 1-8 of U.S. Patent No. 11,384,497.
Although the claims at issue are not identical, they are not patentably distinct from each other because they contain essentially the same subject matter with regards to the containment tubes and vapor barrier of the claimed invention resulting in no patentable difference.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation “configured to receive a filling fluid”.  This limitation renders the claims indefinite because it is unclear as to what is intended to be claimed (e.g. is this the filling fluid the pressurized gas previously claimed as being introduced into the first containment tube, sometimes the pressurized gas, always a different filling fluid, etc.). 
Claim 3 is indefinite because it is unclear as to how it further limits claim 2 since it is identical to claim 2.
Claims 2, 4-7 and 9-12 are similarly rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11 and 12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Clement (US 6,641,329).
Regarding claims 1-3, 7, 8, 11 and 12, Clement discloses an apparatus for containing a fluid within a containment area [Figures 1-14], the apparatus comprising: a first containment tube [302] disposed horizontally on a ground surface comprising a flexible body [Column 1, Lines 66 &67] and configured to receive a filling fluid in a gaseous state by way of a valve that accepts gas from a pressurized container [The Examiner notes that the instant claims do not positively recite the containment tube having a valve and the Clement device is physically capable of receiving gaseous fluid because it is made of the same material as the instant invention – see response to claims 4, 5 and 9 below]; a second containment tube [318] disposed horizontally on the ground surface adjacent to the first containment tube [Figure 8E] comprising a flexible body [Column 1, Lines 66 &67] and configured to receive a filling fluid; and a water-tight vapor sleeve [320] extending over and affixed to an end of the first containment tube [306] and an end of the second containment tube [316], wherein the water-tight vapor sleeve prevents water from entering a cavity, the cavity being the area within the water-tight vapor sleeve, the end of the first containment tube and the end of the second containment tube [held in place by their contact friction upon filling due to the water under pressure, Column 9, Lines 28-31, to produce an end-to-end seal, Column 2, Lines 33-36].
Regarding claims 4, 5 and 9, Clement further discloses the flexible body of both the first containment tube and the second containment tube 1s comprised of vinyl-coated polyester [Column 2, Lines 1-4]. Additionally, the Examiner notes that Clement discloses the use of vinyl, which is a form of plastic.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement (US 6,641,329) in view of Sousa Costa (US 2005/0260038).
Regarding claims 6 and 10, Clement fails to disclose one or more anchors configured to secure the apparatus to the ground surface.
Sousa Costa teaches a hydraulic dam apparatus comprising a series of fluid containment tubes that are lashed together via straps and then anchored to the ground surface via anchors [62; Figure 5].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Clement by adding the anchors as described by Sousa Costa to increase the stability of the apparatus to withstand greater forces without failing that would be incurred due to the fluid pressure exerted upon the apparatus in a flood event.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619